EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and is effective as
of January 7, 2002, (the “Effective Date”) by New Horizons Worldwide, Inc., a
Delaware corporation (the “Employer”), and Martin G. Bean, an individual (the
“Executive”).


RECITALS

        A.   The Employer desires to engage the Executive’s services as the
Chief Operating Officer of the Employer and the Executive wishes to accept such
employment upon the terms and conditions set forth herein including, without
limitation, the covenants and agreements of the Executive set forth in Sections
7 and 8 hereof.

        B.  Based upon inducements described in this Agreement, the Executive
intends to forego other employment-related opportunities and desires to be
employed as an employee of the Employer.


AGREEMENT

        In consideration of the foregoing and the mutual promises and covenants
set forth herein, the parties, intending to be legally bound, agree as follows:

    1.   Definitions.

        For the purposes of this Agreement, the following terms have the
meanings specified or referred to in this Section 1.

        “Affiliate(s)” -- any Person directly or indirectly controlled by, or
under common control with, the Employer or any other referenced Person.

         “Agreement”-- this Employment Agreement, including any Exhibits hereto,
as amended from time to time.

         “Annual Performance Bonus” – as described in Section 3.2.

         “Benefits” – as described in Section 3.1(b).

         “Board of Directors”-- the Board of Directors of the Employer.

         “Cause” – any of the following which occur during the Employment
Period: (i) any fraud, misappropriation or embezzlement by the Executive in
connection with the business of the Employer or any Affiliate; (ii) any act of
gross negligence, gross corporate waste or extreme disloyalty by the Executive
with respect to, or the commission of any intentional tort by the Executive
against, the Employer or any Affiliate; (iii) any conviction of or nolo
contendere plea to a felony or a first degree misdemeanor by the Executive that
has or can reasonably be expected to have a material detrimental effect on the
Employer or any Affiliate; (iv) repeated absenteeism (other than medical leave,
disability leave or other approved absence), illegal drug use or excessive
alcohol consumption by the Executive; (v) any gross neglect or persistent
neglect by the Executive to perform the duties of his employment, provided that
the Executive shall first have received a written notice which sets forth in
reasonable detail the manner in which the Executive has grossly or persistently
neglected such duties and shall have failed to cure the same within a period of
30 days after such notice is given unless the same cannot reasonably be cured
within said 30-day period, in which event the Executive shall have up to an
additional 90 days to cure the same so long as the Executive is diligently
seeking to cure the same, and provided, further, that the Employer shall not be
required to give written notice of, nor shall the Executive have a period to
cure, the same or any similar gross neglect or persistent neglect as to which
the Employer shall have previously given written notice and which the Executive
shall have previously cured; (vi) any public conduct by the Executive that has
or can reasonably be expected to have a material detrimental effect on the
Employer or any Affiliate; or (vii) any voluntary resignation or other
termination of employment effected by the Executive under circumstances in which
the Employer could effect such termination as a result of any of the foregoing.

         “Code” – the Internal Revenue Code of 1986, as amended.

         “Compensation” – Salary, Benefits and Annual Performance Bonus
(including any Deferred Bonus).

         “Compensation Committee” – the Compensation Committee of the Board of
Directors.

         “Confidential Information” – information of any type, not generally
known, about the business, processes, services, products, suppliers, customers,
decisions, or plans of the Employer, any Affiliate or any customer thereof
(regardless of whether a confidentiality agreement, with such customer has been
executed), which is used or useful in the conduct of the business of the
Employer or an Affiliate or which confers or tends to confer a competitive
advantage over one who does not possess such information. Such information
includes, but is not limited to: designs, processes, procedures, formulae and
improvements; information relating to trade secrets, know-how, research,
development, design, engineering, quality control or service techniques;
information about existing, new or envisioned products, processes or services,
their development or performance; information relating to quotation, purchasing,
accounting, sales, marketing, or pricing including financial or business
planning information, financial statements and forecasts, business plans,
product pricing information and customer and supplier lists; marketing programs
and methods; and computer software and programs (including object code and
source code).

         “Conflicts of Interest” – any activity which creates a conflict between
the personal interests of the Executive and the interests of the Employer or an
Affiliate, including, but not limited to: (i) owning a financial interest in any
Person which does business with the Employer or an Affiliate (except where such
interest consists of ownership of securities in a publicly owned corporation);
(ii) rendering services to any Person which does business with the Employer or
an Affiliate; (iii) accepting gifts (of more than token value), loans (other
than from established financial institutions), excessive entertainment, or other
substantial favors from any Person which does business or is seeking to do
business with the Employer or an Affiliate; (iv) representing the Employer or an
Affiliate in any transaction in which the Executive has a substantial interest;
(v) using Confidential Information for personal gain; (vi) competing with the
Employer or an Affiliate, directly or indirectly, in the purchase or sale of
property, products, or services; and (vii) transacting personal business with
any Person so as to cause such Person to believe it is dealing with the Employer
or an Affiliate rather than the Executive as an individual.

         “Disability” – as defined in Section 6.3.

         “Effective Date” – January 7, 2002.

         “Employee Invention” – any idea, invention, technique, modification,
process, or improvement (whether patentable or not), and any work of authorship
(whether or not copyright protection may be obtained for it) created, conceived,
or developed by the Executive, either solely or in conjunction with others,
during the Employment Period, or a period that includes a portion of the
Employment Period, that directly relates to the Executive’s duties or the
business then being conducted or proposed to be conducted by the Employer, and
any such item created by the Executive, either solely or in conjunction with
others, following termination of the Executive’s employment with the Employer,
that is based upon or uses Confidential Information; provided, however, that any
item so created by the Executive that is based upon or uses Confidential
Information that the Executive demonstrates was or became generally available to
the public, other than as a result of a disclosure by the Executive, will not be
deemed to be an Employee Invention for any purposes; and provided further, that
the Employer hereby specifically acknowledges and agrees that the “Money Maker
3” sales training series and related book being produced by the Employee in
conjunction with COMPTIA shall not be considered an Employee Invention for
purposes of this Agreement.

         “Employer” – New Horizons Worldwide, Inc., including its successors and
assigns.

         “Employment Period” – the period of the Executive’s employment under
this Agreement.

         “Franchisee” – the franchises of New Horizons Computer Learning
Centers, Inc., an Affiliate of the Employer, and its successors and assigns.

         “Initial Contract Year” – as defined in Section 2.2.

         “Noncompetition Period” – the period of time equal to the Employment
Period, plus the period of the Executive’s employment with the Employer or an
Affiliate upon expiration of this Agreement plus two (2) years from the date of
the Executive’s termination of employment with the Employer and all Affiliates,
whether during or after the Employment Period.

         “Person” – any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

         “Proprietary Items” – as defined in Section 7.2(a)(iv).

         “Related Agreements” means any stock option or other equity based
agreement(s) by and between the Executive and the Employer or an Affiliate of
the Employer.

         “Salary” – as defined in Section 3.1(a).

         “Subsequent Contract Year(s)” – as defined in Section 2.2.

    2.   Employment Term and Duties.

         2.1   Employment. The Employer hereby employs the Executive, effective
as of the Effective Date, and the Executive shall accept employment by the
Employer, as of the Effective Date, upon the terms and conditions set forth in
this Agreement.

         2.2   Term. Subject to the provisions of Section 6, Executive’s
employment under this Agreement shall commence on the Effective Date and
continue through December 31, 2004. The period commencing on the Effective Date
and ending December 31, 2002 is herein referred to as the “Initial Contract
Year” and the calendar years of 2003 and 2004 are herein referred to separately
as a “Subsequent Contract Year” or collectively as the “Subsequent Contract
Years.”

         2.3   Duties. The Executive will have such duties as are assigned or
delegated to the Executive by the Board of Directors or Chief Executive Officer
of the Employer and will initially serve as the Chief Operating Officer of the
Employer. The Executive will devote his entire business time, attention, skill,
and energy exclusively to the business of the Employer and its Affiliates, as
the case may be, will use his best efforts to promote the success of the such
business, and will cooperate fully with the Chief Executive Officer and the
Board of Directors of Employer, as the case may be, in the advancement of the
best interests of the Employer and its Affiliates. Notwithstanding the
foregoing, it is understood and agreed that (i) until the earlier of June 30,
2002 or the Executive’s relocation to Orange County, California approximately
three (3) out of every ten (10) of the Executive’s working days will be
conducted at or based from his Maryland residence and (ii) throughout the
Employment Period the Executive shall be entitled to participate in industry
activities provided that the Executive consults with the Chief Executive Officer
before committing to participate and that such participation does not unduly
interfere with the performance of the Executive’s duties for the Employer.

    3.   Compensation.

         3.1  Basic Compensation.

             (a)   Salary. The Executive will be paid a salary at an annualized
rate of $275,000.00 per year, subject to the provisions of Section 6, and as may
be increased or decreased as provided below (the “Salary”). The Salary will be
payable in equal periodic installments according to the Employer’s customary
payroll practices, but not less frequently than monthly. The Salary will be
reviewed by the Board of Directors or Compensation Committee of the Employer not
less frequently than annually prior to the commencement of each Subsequent
Contract Year. Any increase in the Salary shall be made by, and at the sole
discretion and approval of, the Board of Directors or Compensation Committee.
Any decrease in the Salary may be made only if comparable percentage decreases
are made in the salaries of the Employer’s other senior executives or with the
agreement of the Executive.

             (b)   Benefits. The Executive will be entitled to participate in
such pension, deferred compensation, profit sharing, bonus, life insurance,
hospitalization and medical and dental plans or insurance coverage, disability,
and other employee benefit plans, programs and policies of the Employer which
are made available to the executive officers of the Employer on or after the
Effective Date (collectively, “Plans”) if and to the extent that such Plans are
or remain in effect and the Executive is eligible under the terms thereof. In
addition, the Executive shall be entitled to the modifications or supplements to
the benefits provided under the Plans set forth on Exhibit A. All of the plans,
agreements, and undertakings of Employer set forth above (and as modified or
supplemented by Exhibit A) are herein collectively referred to as the
“Benefits.” Any Benefits hereunder shall be subject to such local, state or
federal tax reporting requirements as may be in effect at any time during the
Employment Period.

         3.2   Annual Performance Bonus.

             (a)   Determination. As additional incentive compensation for the
services to be rendered by the Executive pursuant to this Agreement, the
Executive shall be eligible each year during the Employment Period to receive a
bonus (the “Annual Performance Bonus”). The Annual Performance Bonus, if any,
will be based upon performance during that year against one or more quantitative
financial goals for the Employer and/or its Affiliates. All such goals and the
weight to be given to each in determining the Executive’s Annual Performance
Bonus shall be determined by the Board of Directors, Compensation Committee or
Chief Executive Officer of the Employer in consultation with the Executive. The
determination of the Executive’s achievement of such goals shall be made by the
Board of Directors, Compensation Committee or Chief Executive Officer in its or
his good faith discretion, and any such determination shall be final and binding
on the Executive. It is understood and agreed that if the goal for determination
of the Annual Performance Bonus is fully satisfied, or if the goals for such
determination are fully satisfied on the agreed weighted average basis, then the
amount of such bonus shall not be less than fifty percent (50%) of the
Executive’s then current Salary. It is further understood and agreed that the
amount of the Annual Performance Bonus shall in no event exceed one hundred
percent (100%) of the Executive’s then current Salary. Opportunities for an
Annual Performance Bonus less than the foregoing parameter amounts shall be
determined by the Board of Directors, Compensation Committee or Chief Executive
Officer in consultation with the Executive at the time the goal(s) for the year
are established.

             (b)   Contingencies. Notwithstanding anything to the contrary
herein, in order to receive any Annual Performance Bonus with respect to a given
year, the Executive must be employed by the Employer (or any of its Affiliates)
through the month of March of the subsequent year. Further, one-half of any
annual Performance Bonus for the Initial Contract Year and the first Subsequent
Contract Year (a “Deferred Bonus”) shall not be payable unless the Executive
remains employed with the Employer or an Affiliate through December 31, 2004 or
such employment is terminated earlier by the Employer without Cause or as a
result of the death or Disability of the Executive. Any Annual Performance Bonus
other than a Deferred Bonus that is to be paid to the Executive hereunder shall
be paid not later than April 30 of the year following the year to which the
Annual Performance Bonus relates. Any Deferred Bonus to be paid to the Executive
shall be paid within seven (7) days of the date of the event giving rise to its
payment, together with interest accrued from the date on which the other half of
the Annual Performance Bonus was or should have been paid through the date of
payment at the rate of seven percent (7%) per annum.

     4.   Expenses. The Employer will pay or reimburse the Executive for
reasonable business expenses incurred by him on behalf of the Employer or an
Affiliate in the performance of his duties, provided that the Executive
furnishes the Employer with such documentation as the Employer may reasonably
request, including such documentation as may be required by the Code or the
regulations thereunder.

     5.   Relocation. In order to facilitate the Executive’s relocation to
Orange County, California, the Employer agrees to pay or reimburse the Executive
for the expenses set forth on Exhibit B, provided that the Executive furnishes
the Employer documentation of such expenses reasonably satisfactory to the
Employer and as may be required by the Code or the regulations thereunder.
Notwithstanding the foregoing, in the event the Executive’s employment is
terminated by the Employer for Cause or the Executive elects to terminate such
employment, the Employer shall be entitled to recoup a portion of the relocation
expenses of the type described in items 3, 4 and 5 of Exhibit B determined by
multiplying the total of such expenses by a fraction, the numerator of which
shall be the number of full calendar months remaining in the Employment Period
and the denominator of which shall be thirty-six (36).

     6.   Termination.

        6.1  Events of Termination.

             (a)   Death; Disability. In the event of the Executive’s death or
Disability, his employment with the Employer shall be deemed terminated as of
the end of the month in which such death or Disability occurs, and all rights,
duties and obligations of the parties hereunder shall thereupon cease, except
for the Executive’s obligations under Section 7 and Section 8 hereof (in the
case of a termination due to Disability), and the Employer’s obligations under
Sections 6.2(a) hereof.

             (b)   By The Employer for Cause. The Executive’s employment with
the Employer may be terminated at the option of and by written notice from the
Employer if the Board of Directors of Employer find Cause for termination. Upon
any such termination all rights, obligations and duties of the parties hereunder
shall immediately cease (including, but not limited to, the payment by the
Employer of all Compensation), except for the Executive’s obligations under
Section 7 and Section 8 hereof.

             (c)   By The Employer Without Cause. The Employer may also
terminate the Executive’s employment at any time upon not less than thirty (30)
days advance written notice without Cause. Upon expiration of such notice period
all rights, obligations and duties of the parties hereunder shall immediately
cease, except for the Executive’s obligations under Section 7 and Section 8
hereof and the Employer’s obligations under Section 6.2(b).

             (d)   By the Executive. The Executive may terminate his employment
with the Employer upon not less than forty-five (45) days advance written notice
to the Employer, provided, however, that after the receipt of such notice, the
Employer may, in its discretion, accelerate the effective date of such
termination at any time by written notice to the Executive. Upon the effective
date of any such termination, all rights, obligations and duties of the parties
hereunder shall immediately cease, except for the Executive’s obligations under
Section 7 and Section 8.

         6.2   Termination Pay. Effective upon the termination of the Employment
Period, the Employer will be obligated to pay the Executive (or, in the event of
his death, his designated beneficiary) only such compensation as is provided in
this Section 6.2. For purposes of this Section 6.2, the Executive’s designated
beneficiary will be such individual beneficiary or trust, located at such
address, as the Executive may designate by notice to the Employer from time to
time or, if the Executive fails to give notice to the Employer of such a
beneficiary, the Executive’s estate.

             (a)   Termination by Death or Disability. If the Employment Period
is terminated as a result of the Executive’s death or Disability, the Employer
will pay to the Executive’s designated beneficiary the Executive’s Salary set
for the remainder of the month in which the death or Disability (as determined
under Section 6.3) occurred.

             (b)   Termination by the Employer Without Cause; Expiration or
Subsequent Termination Without Cause. If the Employer terminates the Executive’s
employment without Cause during the Initial Contract Year (i) the Employer will
continue to pay the Executive his Salary for a period of twelve (12) months and
(ii) continue to provide or reimburse the Executive for medical and dental
insurance comparable to that by which the Executive was covered at the date of
termination for a period of twelve (12) months or until the earlier employment
of the Executive by another employer. If the Employer terminates the Executive’s
employment without Cause during a Subsequent Contract Year (i) the Employer will
continue to pay the Executive his Salary for a period of six (6) months and (ii)
continue to provide or reimburse the Executive for medical and dental insurance
comparable to that by which the Executive was covered at the date of termination
for a period of twelve (12) months or until the earlier employment of the
Executive by another employer. If the Employer fails to continue the Executive’s
employment upon expiration of the Employment Period or if the Executive remains
employed by the Employer or an Affiliate following such expiration and his
employment is thereafter terminated by the Employer without Cause (i) the
Employer will continue to pay the Executive his Salary for a period of six (6)
months and (ii) continue to provide or reimburse the Executive for medical and
dental insurance comparable to that by which the Executive was covered at the
date of termination for a period of six (6) months or until the earlier
employment of the Executive by another employer.

             (c)   Termination by the Executive. Subject to the next sentence,
if the Executive terminates his employment, then, regardless of whether the
Employer accelerates the effective date of such termination (as contemplated by
Section 6.1(d) above),the Employer shall continue to pay to the Executive his
Salary, in accordance with normal payroll practices, to and through the
expiration of the notice period that is required by Section 6.1(d) and was
provided by the Executive with respect to his termination.

         6.3   Determination of Disability. For purposes of this Agreement,
“Disability” shall mean any physical or mental impairment (i) because of which
the Executive is unable to perform the principal duties of his employment for a
period of at least 120 consecutive days or for 180 days during any twelve (12)
month period or (ii) which, in the judgment of the Board of Directors of the
Employer based on a written certification of a physician acceptable to it,
renders the Executive incapable of performing the principal duties of his
employment. The determination of the medical doctor selected under this Section
6.3 will be binding on both parties. The Executive must submit to a reasonable
number of examinations by the medical doctor making the determination of
disability under this Section 6.3, and the Executive hereby authorizes the
disclosure and release to the Employer of such determination and all supporting
medical records. If the Executive is not legally competent, the Executive’s
legal guardian or duly authorized attorney-in-fact will act in the Executive’s
stead for the purposes of selecting the medical doctor, submitting the Executive
to the examinations, and providing the authorization of disclosure as required
under this Section 6.3.

     7.  Confidentiality; Employee Inventions.

         7.1   Acknowledgments by the Executive. The Executive acknowledges that
(i) during the Employment Period and as a part of his employment, the Executive
will be afforded access to Confidential Information; (ii) public disclosure of
such Confidential Information could have an adverse effect on the Employer or an
Affiliate and its or their business; (iii) since the Executive possesses
substantial expertise and skill with respect to the Employer’s business, the
Employer desires to obtain exclusive ownership of each Employee Invention, and
the Employer will be at a substantial competitive disadvantage if it fails to
acquire exclusive ownership of each Employee Invention; and (iv) the
Compensation provided to Executive hereunder constitutes good and sufficient
additional consideration for the Executive’s agreements and covenants in this
Section 7; and (v) the provisions of this Section 7 are reasonable and necessary
to prevent the improper use or disclosure of Confidential Information and to
provide the Employer with exclusive ownership of all Employee Inventions.

         7.2  Covenants of the Executive. In consideration of the Compensation
to be paid or provided to the Executive by the Employer under this Agreement,
the Executive covenants as follows:

             (a)  Confidentiality.

                 (i)   During and at all times following the Employment Period
the Executive will hold in confidence the Confidential Information and will not
disclose it to any person or use it for any purpose except with the specific
prior written consent of the Employer or except as otherwise expressly permitted
by the terms of this Agreement.

                 (ii)   Any trade secrets of the Employer or an Affiliate will
be entitled to all of the protections and benefits under applicable trade secret
laws. If any information that the Employer deems to be a trade secret is found
by a court of competent jurisdiction not to be a trade secret for purposes of
this Agreement, such information will, nevertheless, be considered Confidential
Information for purposes of this Agreement. The Executive hereby waives any
requirement that the Employer or an Affiliate submit proof of the economic value
of any trade secret or post a bond or other security.

                 (iii)   None of the foregoing obligations and restrictions
applies to any part of the Confidential Information (A) that the Executive
demonstrates was or became generally available to the public other than as a
result of a disclosure by the Executive or (B) that is required to be disclosed
by law, provided that the Executive shall consult with the Employer concerning
such disclosure in advance and cooperate with any reasonable protective measures
sought by the Employer.

                 (iv)   The Executive will not remove from the Employer’s (or
any Affiliate’s) premises (except to the extent such removal is for purposes of
the performance of the Executive’s duties at home or while traveling, or except
as otherwise specifically authorized by the Employer) any document, record,
notebook, plan, model, component, device, or computer software or code, whether
embodied in a disk or in any other form (collectively, the “Proprietary Items”).
The Executive recognizes that, as between the Employer (or an Affiliate) and the
Executive, all of the Proprietary Items, whether or not developed by the
Executive, are the exclusive property of the Employer (or the applicable
Affiliate). Upon termination of this Agreement by either party, the Executive
will return to the Employer (or the applicable Affiliate) all of the Proprietary
Items in the Executive’s possession or subject to the Executive’s control, and
the Executive shall not retain any copies, abstracts, sketches, or other
physical embodiment of any of the Proprietary Items.

             (b)   Employee Inventions. Each Employee Invention will belong
exclusively to the Employer (or the applicable Affiliate). The Executive
acknowledges that all of the Executive’s writing, works of authorship, and other
Employee Inventions are works made for hire and the property of the Employer (or
the applicable Affiliate), including any copyrights, patents, or other
intellectual property rights pertaining thereto. If it is determined that any
such works are not works made for hire, the Executive hereby assigns to the
Employer (or the applicable Affiliate) all of the Executive’s right, title, and
interest, including all rights of copyright, patent, and other intellectual
property rights, to or in such Employee Inventions. The Executive covenants that
he will promptly:

                 (i) disclose to the Employer in writing any Employee Invention;



                 (ii) assign to the Employer or to a party designated by the
Employer, at the Employer’s request and without additional compensation, all of
the Executive’s right to the Employee Invention for the United States and all
foreign jurisdictions;



                 (iii) execute and deliver to the Employer such applications,
assignments, and other documents as the Employer may request in order to apply
for and obtain patents or other registrations with respect to any Employee
Invention in the United States and any foreign jurisdictions;



                 (iv) sign all other papers necessary to carry out the above
obligations; and



                 (v) give testimony and render any other assistance, in support
of the Employer's (or the applicable Affiliate’s) rights to any Employee
Invention.



        7.3   Disputes or Controversies. The Executive recognizes that should a
dispute or controversy arising from or relating to this Agreement be submitted
for adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Employer, the Executive, and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by written agreement among them.

    8.   Non-Competition, Non-Solicitation and Non-Interference; Conflicts of
Interest.

         8.1   Acknowledgments By the Executive. The Executive acknowledges
that: (a) the services to be performed by him under this Agreement are of a
special, unique and unusual character; and (b) the Compensation provided to the
Executive hereunder, together with the consideration provided to the Executive
under the Related Agreements, constitute good and sufficient additional
consideration for the Executive’s agreements and covenants in this Section 8;
and (c) the provisions of this Section 8 are reasonable and necessary to protect
the Employer’s business.

         8.2   Covenants of the Executive. In consideration of the
acknowledgments by the Executive, and in consideration of the Compensation to be
paid or provided to the Executive by the Employer, the Executive covenants that
he will not, directly or indirectly:

             (a)   during the Noncompetition Period, engage or invest in, own,
manage, operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, lend the Executive’s name or any similar name to, lend
Executive’s credit to or render services or advice to, any business whose
activities compete in whole or in part with the activities of the Employer, an
Affiliate or a Franchisee within those geographical areas in which the Employer,
Affiliate or Franchisee performed or performs such services (any of the
foregoing a “Competitive Business”); provided, however, that the Executive may
purchase or otherwise acquire up to (but not more than) one percent (1%) of any
class of securities of any Competitive Business (but without otherwise
participating in the activities of such Competitive Business) if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Securities Exchange Act of 1934; and
provided further, that the Executive may retain his current investment in
iLearning, a Sylvan Ventures portfolio company; or

             (b)   whether for the Executive’s own account or the account of any
other person (i) at any time during the Noncompetition Period, solicit, employ,
or otherwise engage as an employee, independent contractor, or otherwise, any
Person who is or was an employee of the Employer, an Affiliate or a Franchisee
at any time during the Noncompetition Period or in any manner induce or attempt
to induce any employee of the Employer, an Affiliate or a Franchisee to
terminate his employment therewith; or (ii) at any time during the
Noncompetition Period, interfere with the business or contractual relationship
or the prospective business relationship or advantage which the Employer, an
Affiliate or any Franchisee has with any Person, including any Person who at any
time during the Noncompetition Period was an employee, contractor, supplier, or
customer of the Employer, an Affiliate or a Franchisee.

             (c)    during the Employment Period, engage in any Conflict of
Interest.

         8.3   Enforceability; Notice. If any covenant in Section 8.2 is held to
be unreasonable, arbitrary, or against public policy, such covenant will be
considered to be divisible with respect to scope, time, and geographic area, and
such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against the
Executive. The period of time applicable to any covenant in Section 8.2 will be
extended by the duration of any violation by the Executive of such covenant. The
Executive will, while the covenant under Section 8.2 is in effect, give notice
to the Employer, within ten (10) days after accepting any other employment
(including self-employment), of the identity of the Executive’s employer.
Employer may notify such employer that the Executive is bound by this Agreement
and, at the Employer’s election, furnish such employer with a copy of this
Agreement or relevant portions thereof.

    9.   General Provisions.

         9.1   Injunctive Relief; Specific Performance. The Executive
acknowledges that the injury that would be suffered by the Employer as a result
of a breach of the provisions of Section 7 or Section 8 would be irreparable and
that an award of monetary damages to the Employer for such a breach would be an
inadequate remedy. Consequently, the Employer will have the right, in addition
to any other rights it may have, to obtain injunctive relief to restrain any
breach or threatened breach of such sections or otherwise to specifically
enforce any provision thereof, and the Employer will not be obligated to post
bond or other security in seeking such relief.

         9.2   Covenants of Sections 7 and 8 are Essential and Independent. The
covenants by the Executive in Section 7 and Section 8 are essential elements of
this Agreement, and without the Executive’s agreement to comply with such
covenants, the Employer would not have entered into this Agreement, offered
employment to the Executive or offered the Executive the Salary and Benefits and
other consideration provided hereunder. The Executive’s covenants in Section 7
and Section 8 are independent covenants and the existence of any claim by the
Executive against the Employer under this Agreement or otherwise, or against any
Affiliate of Employer, will not excuse the Executive’s breach of any covenant in
Section 7 or Section 8. If the Executive’s employment hereunder expires or is
terminated, this Agreement will continue in full force and effect as is
necessary or appropriate to enforce the covenants and agreements of the
Executive in Section 7 and Section 8.

         9.3   Representations, Warranties and Additional Covenants of the
Executive. The Executive represents and warrants to the Employer that the
execution and delivery by the Executive of this Agreement do not, and the
performance by the Executive of the Executive’s obligations hereunder will not,
with or without the giving of notice or the passage of time, or both:
(a) violate any judgment, writ, injunction, or order of any court, arbitrator,
or governmental agency applicable to the Executive; or (b) conflict with, result
in the breach of any provisions of or the termination of, or constitute a
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound; provided, however, that no representation or
warranty is made with respect to that certain Employment Agreement and
Restrictive Covenants dated February 29, 2000 between the Executive and
Prometric, Inc. and subsequently with the Lifelong Learning Group. The Executive
also covenants and agrees not to use the proprietary or confidential information
(including trade secrets) of any prior employer or Affiliate thereof or any
other party in the performance of his obligations under this Agreement.

         9.4   Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

         9.5   Binding Effect; Delegation of Executive’s Duties Prohibited. This
Agreement shall inure to the benefit of, and shall be binding upon, the parties
hereto and their respective successors, assigns, heirs, and legal
representatives; provided, however, that this Agreement shall not be binding
upon any assignee of the Employer, any successor entity into which the Employer
may be merged or any purchaser of substantially all of the Employer’s assets
which is not an Affiliate of the Employer without the prior written consent of
the Executive, which consent will not be unreasonably withheld. The duties and
covenants of the Executive under this Agreement, being personal, may not be
delegated or assigned.

         9.6   Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand to the address(es) below, or (b) one business
day after deposit with a nationally recognized overnight delivery service
(receipt and next day delivery requested), in each case to the appropriate
addresses set forth below (or to such other addresses as a party may designate
by notice to the other parties):

If to Employer: New Horizons Worldwide, Inc.
1900 S. State College Blvd.
Suite 200
Anaheim, CA 92806
Attention: Chief Executive Officer

With a copy to: Scott R. Wilson, Esq.
Calfee, Halter & Griswold LLP
1400 McDonald Investment Center
800 Superior Avenue
Cleveland, Ohio 44114

If to Executive: Martin G. Bean
476 Old Orchard Circle
Millersville, MD 21108




         9.7   Entire Agreement; Amendments. This Agreement, as it may be
amended from time to time, contains the entire agreement between the parties
with respect to the subject matter hereof and supersedes all other agreements or
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof. This Agreement may not be amended orally, but only by an
agreement in writing signed by the parties hereto.

         9.8   Governing Law; Venue and Jurisdiction. If a proceeding or claim
relating or pertaining to this Agreement is initiated by either party hereto,
such proceeding or claim shall and must be filed in any state or federal court
located in Orange County, California, and this Agreement and such proceeding or
claim shall be governed by and construed under California law; provided,
however, that if the application of such law shall in any way limit the
enforceability of Section 7 or Section 8 hereof against the Executive and
Executive shall not then be a resident of California, this Agreement shall be
governed by the laws of the State of Delaware.

         9.9   Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

         9.10   Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

         9.11   Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date above first written above.

NEW HORIZONS WORLDWIDE, INC.

By:

--------------------------------------------------------------------------------

              Thomas J. Bresnan               President and Chief Executive
Officer (“Employer”)





--------------------------------------------------------------------------------

Martin G. Bean (“Executive”)





























        Exhibit A


1.

Plan Eligibility. Executive’s shall be eligible for participation under all
Plans of the Employer from the first day of employment, except for the
Employer’s 401(k) Profit Sharing Trust and Plan.





2.

Vacation. Executive shall be entitled to four weeks of paid vacation during each
calendar year of the Agreement. The timing and duration of all vacations shall
be determined by the Executive after consultation with the Chief Executive
Officer; provided, however, that it is understood and agreed by the Employer
that the Executive may take two of such weeks consecutively during the Christmas
and New Year holidays. Executive shall not be entitled to compensation for any
unused vacation.



  Exhibit B


1.

Two round trip coach fare airplane tickets for the Executive and his family for
the purpose of selecting a new residence in Orange County, California, as well
as tickets for the permanent relocation trip.



2.

Temporary accommodations for the Executive in Orange County, California through
June, 2002 and up to ten (10) round trip coach fare airplane tickets to visit
the Executive’s family in Maryland through that date.





3.

Documented, non-recurring closing costs on the purchase of an Orange County,
California residence, exclusive of points.



4.

Packing, transporting and unpacking all household goods, vehicles and boats.



5.

Commission on the sale of the Executive’s current Maryland residence, not to
exceed 8% of the sales price.



6.

Accounting fees incurred in preparing the Executive's first California state
income tax return.



     